07/07/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: AF 06-0216


                                      AF 06-0216
                                                                            FILED
                                                                            JUL 0 6 2021
                                                                         Bowen Ureenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
IN THE MA 11ER OF THE SUPREME COURT
                                                                ORDER
COMMISSION ON TECHNOLOGY




        Sarah McClain has resigned as the State Law Librarian, and the position on the
Montana Supreme Court Commission on Technology must be filled. The Court thanks
Ms. McClain for her service to the Commission, to this Court, and to the people of
Montana.
        IT IS ORDERED that Christine Mandiloff is hereby appointed to the Commission
on Technology in the State Law Librarian position for a term expiring on December 31,
2022.
        The Clerk is directed to provide copies of this Order to Sarah McClain, to each
member ofthe Commission on Technology, and to the State Bar of Montana.
        DATED this         day ofJuly, 2021.



                                                            Chief Justice




                                                    .9.4 M „Lit,
2